Citation Nr: 9905579	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pituitary adenoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973, May 1989 to December 1989 and October 1990 to July 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran's claims for service connection for a pituitary 
adenoma and for a compensable rating for maxillary sinus 
disability were remanded for further development in January 
1997.  The RO granted the veteran an increased rating for 
maxillary sinusitis in April 1998.  In April 1998 the veteran 
withdrew his claim for an increased rating for maxillary 
sinus disability and that issue is no longer in appellate 
status.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  A pituitary adenoma was present during active service.

3.  The pituitary adenoma is not shown to have clearly and 
unmistakably existed prior to service.


CONCLUSION OF LAW

A pituitary adenoma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1111, 1131 5107 (West 1991); 38 C.F.R. § 
33.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran seeks service connection for pituitary adenoma.  
He asserts that his pituitary adenoma was incurred or 
aggravated by service.  The veteran testified before the 
undersigned Member of the Board in March 1994 that his 
pituitary adenoma increased in severity prior to surgical 
removal during service.  He also stated that his pituitary 
adenoma disability increased in severity during service, even 
after surgical removal.

The veteran received a periodic examination while in the 
reserves in March 1990.  The examination report reveals no 
findings related to a pituitary tumor.  

On October 2, 1990, just prior to entry into service, the 
veteran saw a private physician complaining of impotence and 
fatigue over the past month.  Blood tests revealed the 
veteran to have moderately elevated prolactin and markedly 
diminished testosterone.

The veteran was recalled to active duty on October 4, 1990.  
He was deployed to Operation Desert Storm on October 8, 1990.  
An October 13, 1990 service medical record indicates that the 
veteran had a two month history of malaise.  He was diagnosed 
as having a pituitary adenoma on November 5, 1990.  The 
veteran underwent surgical removal of the pituitary adenoma 
on December 4, 1990.

In March 1991, a Physical Evaluation Board (PEB) determined 
that the adenoma was incurred in service.  In April 1991, the 
PEB revised its determination, finding that the disability 
was neither incurred nor aggravated during service.  The 
veteran disagreed with this determination.  A May 1991 PEB 
report notes that the tumor probably was symptomatic prior to 
service.  The PEB held that the disorder was 10 percent 
disabling prior to service and 30 percent disabling currently 
due to service aggravation.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in November 1997.  The diagnosis included status 
post pituitary tumor, status post resection times two.  The 
examiner stated that a review of the records indicated onset 
and surgical resection preceded military service.  The 
physician expressed an opinion that the natural increase of 
the disease was probably unrelated to military service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment.  An 
increase in severity of a pre-existing disorder during 
service will be presumed to have been due to aggravation 
unless the increase is clearly and unmistakably shown to have 
been due to natural progress.  38 U.S.C.A. §§ 1111, 1153 
(West 1991); 38 C.F.R. §§ 3.304, 3.306(a) (1998). 

The November 1997 VA medical opinion is not completely 
responsive to the questions posed in the Board's remand.  The 
opinion supports the occurrence of an increase in severity of 
the disability during service and a finding that the increase 
was not clearly and unmistakably due to natural progress.  Of 
the two PEB reports addressing the question of aggravation, 
one indicates that the disability was aggravated by service.  
Therefore, there is no basis for rebutting the presumption of 
aggravation.  

Although the medical evidence shows that it is likely that 
the adenoma existed prior to service, the March 1991 PEB 
report indicates that the adenoma was incurred in service.  
Although the November 1997 VA examiner expressed an opinion 
that the disorder existed prior to service, he did not 
express an opinion as to whether the adenoma clearly and 
unmistakably existed prior to service.  Moreover, he 
erroneously based this opinion in part on the occurrence of 
surgical treatment of the adenoma prior to service, something 
that did not occur.  Therefore, this opinion is not 
persuasive evidence of the existence of the disability prior 
to service.  The PEB reports indicating that the disability 
existed prior to service do not indicate that it clearly and 
unmistakably existed prior to service.  In sum, there is no 
clear and unmistakable evidence that the disability existed 
prior to service.  Therefore, the presumption of soundness 
has not been rebutted, and service connection is warranted 
for the disability on the basis of service incurrence.  


ORDER

Entitlement to service connection for pituitary adenoma is 
granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

